DETAILED ACTION

Status of Claims and Application	
Claims 1, 3, 10, and 34-39 are under consideration.  Claims 38-39 are new. 
Claims 12, 14, 21, 23, 25, 27, 29, and 32 are withdrawn. 
This Official Action is Non-Final. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The term prevents indicates that the recited disorder never occurs.  However, the present application fails to provide any support that the composition will make sure that renal insufficiency never occurs in aging cats. 
Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 36 recites that the composition “prevents” renal deficiency in health cats. The term prevents indicates that the recited disorder never occurs. However, there is no indication as to how much of the composition must be consumed or daily dosages required to obtain such an effect. 

Claim Rejections - 35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 34 -37 remain confusing as they recite the intended use or physiological effect resulting from consuming the claimed composition.  It is understood that the claims now recite “are present in an effective amount to reduce” the recited disorder for each claim.  However, a claimed composition cannot induce any physiological effects in a subject unless it is consumed by a subject in certain amounts.   Moreover, the physiological effect may vary based on the type of subject (i.e., species, age, weight, etc…) consuming the product.  It remains unclear how much and how often the product must be consumed to obtain these physiological effects.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 10 and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0257599 (NG) and further in view of  Fahey et al., Effects of short-chain fructooliogsaccahrides and galactooligosaccharides, individually and in combination, on nutrient digestibility, fecal fermentative metabolite concentrations and large bowel microbial ecology of healthy adult cats, J Anim. Sci. 89:1736-1384 (FAHEY), and United States Patent Application Publication No.  2015/02116217 (DEVAUX).
Claim 1 recites s pet food composition comprising fermentable fibers and betaine, wherein the fermentable fibers comprise a mixture of short-chain fructo-oligosaccharides (scFQOS) and beta-glucan, wherein the beta-glucan is present in an amount of 0.1 to 0.2% by weight of the pet food composition, wherein the fermentable fibers are present at a molar ratio of between 2:1 to 4:1 scFOS to beta-glucan, and wherein the betaine is present in an amount of 0.03 to 1% by weight of the pet food composition.
NG teaches a pet flavor tablet which may contain fructo-oligosaccharides (FOS), betaine and beta-glucan [0052].
NG is silent as to the amount of scFOS. 
FAHEY teaches that scFOS exert positive effects on select indices in animals. The scFOS is administered in an amount of 0.5% (abstract and pg. 1377). It would have been obvious to modify NG to administer scFOS in an amount of 0.5%, (i.e., falling within that claimed of 0.2 to 0.6% of the pet food composition), as FAHEY teaches they provide a positive effect on the gut. 
It would have been obvious to vary the amount of scFOS and beta-glucan based on the desired digestion-related health benefits. In this regard, it would have been obvious to also vary the ratio. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
NG is silent as to the amount of betaine and beta glucan.
DEVAUX teaches that beta glucan can be added in an amount of 0.4 to 3.0% to stabilize antioxidant in liquid/wet formulations [0012]. Betaine can also be added in an amount of 0.001 to 1% to stabilize the mineral salts act as stabilizing agents by helping the prevention of intra- and intermolecular hydrogen bonds formation in the beta-glucan polymer molecules, and thus prevent the formation of unpleasant aggregates [0066].  
It would have been obvious to modify NG and FAHEY to administer betaine and beta glucan as taught by DEVAUX, as DEVAUX teaches that they serve as stabilizer for an antioxidant and antioxidant. Additionally, it would be obvious to vary the amounts of betaine and beta glucan in order to achieve the desired stabilization and prevention of unpleasant aggregates. 


Claim 10 recites that the scFOS is present in an amount of 0.2 to 0.6% by weight of the pet food composition.
FAHEY teaches that scFOS exert positive effects on select indices in animals. The scFOS is administered in an amount of 0.5% (abstract and pg. 1377). It would have been obvious to modify NG to administer scFOS in an amount of 0.5%, (i.e., falling within that claimed of 0.2 to 0.6% of the pet food composition), as FAHEY teaches they provide a positive effect on the gut. 
It would have been obvious to vary the amount of scFOS and beta-glucan based on the desired digestion-related health benefits. In this regard, it would have been obvious to also vary the ratio. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
As to claims 34-37, claim 34 recites that the fermentable fibers and the betaine of the pet food composition are present in an effective amount to increase body weight and decrease indoles in felines having renal sufficiency.
Claim 35 recites that the fermentable fibers and the betaine of the pet food composition are present in an effective amount that does not increase body weight and does not decrease indoles in healthy felines.
Claim 36 recites that the fermentable fibers and the betaine of the pet food composition present in an effective amount to increase that reduces uremic toxins and prevents renal deficiency in healthy felines.
Claim recites that the fermentable fibers and the betaine of the pet food composition are present in an effective amount to increase increases total body mass, bone mineral content, lean body mass, and total fat in felines having renal insufficiency.
As to claims 34-37, claims 34-37 are product claims.  Product claims are examined based on the structure and ingredients of the composition.   As NG teaches a pet flavor tablet which contains fructo-oligosaccharides (FOS), betaine and beta-glucan [0052], it is considered the composition would also be able to satisfy the intended uses/functions of claims 34-37.  This is especially true as none of the claims recite administrations amounts and/or or required doses needed to satisfy the recited functions. 

Claim 38 recites that the pet food composition is a nutritionally complete diet.
NG teaches that the formulation can be added to pet food to form a complete diet. As a result, it would have been obvious to provide the composition as part of a complete diet [0055]. 

Claim 39 recites a canned or wet food. 
NG is silent as to canned or wet food. 
However, DEVAUX teaches that beta glucan can be added in an amount of 0.4 to 3.0% to stabilize antioxidant in liquid/wet formulations [0012].  Additionally, betaine can also be added in an amount of 0.001 to 1% to stabilize the mineral salts act as stabilizing agents by helping the prevention of intra- and intermolecular hydrogen bonds formation in the beta-glucan polymer molecules, and thus prevent the formation of unpleasant aggregates [0066].  Thus, it would have been obvious to provide a liquid/wet formulation as DEVAUX teaches that it a suitable formulation that avoids unpleasant aggregates. 


Claim 40 recites that the pet food is dry or kibble. 
NG teaches that the formulation can be added to pet food dough that is extruded and formed into bits of kibble [0035]. 
to form a complete diet. As a result, it would have been obvious to provide the composition as part of a complete diet [0055]. 


 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NG, FAHEY, and DEVAUX as applied to claims 1, 10 and 34-37 above, and further in view of OATS.
Claim 3 recites that the beta-glucan is oat fiber. 
As noted above, NG teaches a pet flavor tablet which may contain fructo-oligosaccharides (FOS), betaine and beta-glucan [0052].
The reference above are silent as to the silence of beta glucan. 
However, OATS teaches that beta-glucan can be obtained via oats. The primary type of soluble fiber in oats is beta-glucan, which has been researched to help slow digestion, increase satiety, and suppress appetite. Beta-glucan can bind with cholesterol-rich bile acids in the intestine and transport them through the digestive tract and eventually out of the body. Whole oats also contain plant chemicals called phenolic compounds and phytoestrogens that act as antioxidants to reduce the damaging effects of chronic inflammation that is associated with various diseases like cardiovascular disease and diabetes. (see OATS and HEALTH). 
It would have been obvious to one skilled in the art to modify the references above so as to include obtain beta-glucan from oats, as OATS teaches the primary type of soluble fiber in oats is beta-glucan. 


Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. 
The application argues that claims 34-37 are now definite given the claims recited an “effective amount” is present in the claimed composition.   However, the rejection is maintained as a claimed composition cannot induce any physiological effects in a subject unless it is consumed by a subject in certain amounts.   The amount of ingredients present in the composition are irrelevant if the composition is not consumed. 
Moreover, the physiological effect may vary based on the type of subject (i.e., species, age, weight, etc…) consuming the product.  It is unclear how much and how often the product must be consumed to obtain these physiological effects.  This is evidenced by the fact that the applicant does not cite to any portion of the disclosure that shows this.
The claimed invention is directed to a recipe for food.  The recitation that the food is a pet food is an intended use. The applicant is also respectfully reminded that while food items are patentable, the culinary creativity of chefs is not the type of creativity which meets the standards for patentability. See General Mills v. Pillsbury Co.,378 F.2d 666 (8th Cir.1967) (first commercially successful one step mix for angel food cakes is not patentable because of nonobviousness standard since alleged invention is only the exact proportion of an already known leavening agent).  In this regard, courts have taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In re Levin, 178 F.2d 945, 948 (C.C.P.A.1949) (butter substitute not patentable).
While the applicant argues that DEVAUX does not teach the recited amount of beta-glucan,  DEVAUX teaches that the purpose of administering the beta glucan is to stabilize antioxidants  [0012].  It would be obvious to vary the amounts of betaine and beta glucan in order to achieve the desired stabilization and prevention of unpleasant aggregates.  While the applicant argues that DEVAUX teaches “high amounts” of beta glucan, this neglects the fact that DEVAUX teaches that beta-glucan is a known stabilizer. Moreover, it must be noted that DEVAUX teaches that beta glucan can be added in an amount of 0.4 to 3.0% to stabilize antioxidant in liquid/wet formulations [0012], which closely approaches the claimed 0.2% by weight of the pet food composition
Additionally, it is noted that each of Ng, FAHEY and DEVAUX all teach the use of their ingredients for food products regardless of the form of the food. In this regard, it NG, FAHEY and DEVAUX all teach the addition of their respective ingredients as being used for pet food.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 
Applicants submit that the claimed invention provides surprising and unexpected results sufficient to overcome any case of prima facie obviousness under 35 U.S.C. § 103 
However, the claims remain not commensurate scope with any of the results. A claimed composition cannot induce any physiological effects in a subject unless it is consumed by a subject in certain amounts.   None of the claims recite a dosage or amount needed to be consumed to exert the physiological effect.  Additionally, the example in the specification does not provide results throughout the claimed ranges to establish trends for results and compare this to concentrations outside the claimed ranges.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799